Citation Nr: 0004455	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-08 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased disability rating for left 
(major hand) limitation of motion of the thumb with 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for lichen 
planus, general, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
infiltrative conjunctivitis, left eye, currently evaluated as 
10 percent disabling.

4.  Entitlement to service connection for a right eye 
disability as secondary to service-connected lichen planus.


REPRESENTATION

Appellant represented by:	AMVETS

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
February 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1997, January 1999, and March 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
denied the above claims.

The veteran's claims for an increased rating for infiltrative 
conjunctivitis of the left eye and for secondary service 
connection for a right eye disability are the subjects of the 
REMAND herein.


FINDINGS OF FACT

1.  The veteran's claims for increased ratings for his left 
thumb and skin disorder are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The veteran's residuals of the inservice left thumb 
injury consist of subjective complaints of pain, limitation 
of motion, degenerative joint disease, and difficulty 
grasping objects. 

3.  The veteran's lichen planus is currently asymptomatic, 
other than a few spots on the arms, wrists, and legs, and is 
controlled with use of medication. 

4.  The veteran's claim for secondary service connection for 
a right eye disability is plausible, but the RO has not 
obtained sufficient evidence for a fair disposition of this 
claim.


CONCLUSIONS OF LAW

1.  The veteran has presented well-grounded claims for 
increased ratings for his left thumb and skin conditions, and 
VA has satisfied its statutory duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for left (major hand) limitation of motion of the 
thumb with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Code 
5003-5224 (1999).

3.  The criteria for a disability rating in excess of 10 
percent for lichen planus, general have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.20, 4.27, and 4.118, Diagnostic Code 7899-7806 (1999).

4.  The claim for service connection for a right eye 
disability as secondary to service-connected lichen planus is 
well grounded, and VA has not satisfied its statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of service medical records; VA and private medical 
records dated from 1971 to 1997; reports of VA examinations 
conducted in 1954, 1972, 1977, 1997, and 1998; and the 
veteran's contentions.  The evidence pertinent to each issue 
is discussed below.

A.  Increased rating claims for left thumb
and skin disorders

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased left thumb 
pain and recurrences of his skin disorder; therefore, his 
claims are well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  Those examination reports provide sufficient 
evidence to rate the service-connected disabilities properly.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected left thumb or skin conditions since he was 
examined, especially since there is no evidence showing that 
he has received any recent treatment for these conditions.  
Therefore, there is also no indication of any medical records 
that the RO failed to obtain.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

1.  Left thumb condition

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45(f) (1999). 

The veteran is evaluated under Diagnostic Code 5003-5224 at 
10 percent.  During service, the veteran injured his left 
thumb, and he received a zero percent disability rating for 
the residuals of this injury for many years.  The current 10 
percent disability rating was assigned in an April 1998 
rating decision based on pain and inability to use the thumb 
for grasping, analogous to the disability that would result 
if the thumb were ankylosed.  See 38 C.F.R. § 4.7 (1999).  
The VA examination in 1997 also showed the presence of 
degenerative joint disease in the left thumb.  

The veteran's left thumb disorder is rated analogous to 
ankylosis of the thumb under Diagnostic Code 5224 and 
degenerative arthritis under Diagnostic Code 5003.  Under 
Diagnostic Code 5224, favorable ankylosis of the thumb 
warrants a 10 percent disability rating for either the minor 
or major extremity, and unfavorable ankylosis of the thumb 
warrants a 20 percent disability rating for either the minor 
or major extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5224 
(1999).  In order to classify the severity of ankylosis and 
limitation of motion of the veteran's left thumb, it is 
necessary to evaluate whether motion is possible to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm.  See 38 C.F.R. § 4.71a, Multiple Fingers: Favorable 
Ankylosis (1999).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (1999).  When, however, the limitation of motion 
for the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
Id.  For the purpose of rating disability by arthritis, 
multiple involvement of the metacarpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
parity with major joints.  38 C.F.R. § 4.45(f) (1999).  In 
the veteran's case, he is service-connected for degenerative 
joint disease (arthritis) of one joint (the left thumb).  In 
the absence of limitation of motion, degenerative arthritis 
is evaluated at 10 percent where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and at 20 percent where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  Id.  The veteran does not have involvement of 
two or more major joints or two or more minor joint groups.

As the RO acknowledged in assigning the 10 percent rating, 
there is no medical evidence indicating that the veteran has 
ankylosis of the left thumb.  The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  VA examination in 1997 showed that the veteran had 
no limited motion of the left thumb.  He was able to fully 
extend and flex the left thumb, albeit with pain.  He does 
not have ankylosis of the left thumb.  Without ankylosis of 
the left thumb, the criteria for a compensable evaluation 
under Diagnostic Code 5224 are not met.

However, as discussed above, it is the intention of the 
disability ratings to compensate for functional loss due to 
pain, weakness, fatigability, incoordination, or pain on 
movement of a joint.  38 C.F.R. §§ 4.40 and 4.45 (1999).  It 
is also the intention of the rating schedule to recognize 
actually painful joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1999).  The minimum compensable rating for 
a thumb is 10 percent.  This is exactly what the RO 
considered when assigning a 10 percent disability rating for 
the veteran's left thumb disorder.  He complains of pain, and 
examination showed decreased ability to grasp objects.  
Although the rating schedule does not require a separate 
rating for pain, the veteran's pain must be considered in 
evaluating his service-connected disorder.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  The veteran's complaints are 
plausible in light of the fact that he has degenerative joint 
disease in the left thumb.

The medical evidence does not, however, support the 
contention that the veteran has limitation of motion and/or 
functional loss to a degree that would warrant a disability 
rating in excess of 10 percent.  As discussed above, his left 
thumb is not ankylosed, and he has full extension and flexion 
of the thumb.  The veteran's primary complaint is pain, 
especially with use of his left thumb, and that is now being 
compensated for in accordance with 38 C.F.R. § 4.59.  He does 
not seek outpatient treatment for his left thumb disorder, 
and there is no evidence suggesting that he has missed time 
from work due to this condition.  In light of the minimal 
objective findings, the Board finds that the current 10 
percent disability rating adequately compensates the veteran 
for any increased pain and functional loss he may experience 
when using his left thumb.  

There is also no basis under Diagnostic Code 5003 to apply a 
higher evaluation.  The veteran has arthritis in one minor 
joint of the left hand.  He does not have arthritis in two or 
more minor joint groups, nor does he have occasional 
incapacitating exacerbations involving two or more minor 
joint groups. 

Accordingly, in light of the minimal objective findings, the 
Board finds that the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent for 
the veteran's left thumb disorder.  The Board has considered 
all other potentially applicable diagnostic codes, as 
discussed above, and the medical evidence does not show that 
any of the criteria for a disability rating in excess of 10 
percent have been met.

2.  Skin disorder

The veteran's service-connected lichen planus is evaluated 
under Diagnostic Code 7899-7806.  Lichen planus does not have 
a specific diagnostic code and is therefore rated under an 
analogous diagnostic code.  38 C.F.R. §§ 4.20 and 4.27 
(1999).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
Then, a number is assigned for the residual condition of an 
injury on the basis of which the rating is determined.  
Therefore, his service-connected skin condition is rated 
analogous to eczema under Diagnostic Code 7806.  Under 
Diagnostic Code 7806 for eczema, a 10 percent disability 
rating is warranted for exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  In order 
to warrant a 30 percent evaluation, the evidence would have 
to show exudation or constant itching, extensive lesions, or 
marked disfigurement.

The veteran contracted lichen planus during service and has 
suffered occasional outbreaks since.  However, there is no 
evidence showing that he currently has extensive lesions, 
marked disfigurement, or exudation, and he has not complained 
of constant itching.  VA examination in 1997 showed a few 
discrete areas with mild crusting on the arms, wrists, and 
legs.  There was no exfoliation, ulceration, or infection.  
The examiner concluded that the veteran's lichen planus is 
relatively asymptomatic.  This conclusion is supported by the 
fact that the veteran has not received any medical treatment 
for this condition in recent years.  The veteran stated that 
he occasionally has pruritis, but this resolves with 
medication. 

Although the prior medical evidence, particularly from the 
1970s, showed that the veteran's lichen planus was difficult 
to control and required extensive treatment, the medical 
evidence no longer shows such findings.  Therefore, looking 
at the medical history of his skin condition, it is clear 
that his condition has not worsened since he was originally 
assigned the 10 percent disability rating.  The symptoms 
associated with any current exacerbations of lichen planus 
are no more than mild in nature.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the current level of his disability from lichen 
planus.  Although the Board sympathizes with the veteran's 
difficulties from this condition, the rating schedule does 
not provide for a disability rating in excess of 10 percent 
without evidence of symptomatology such as constant exudation 
or itching, extensive lesions, or marked disfigurement.  
Therefore, the Board finds that the preponderance of the 
evidence is against the assignment of a disability rating 
greater than 10 percent for the veteran's lichen planus.  
There are no other potentially applicable diagnostic codes 
for consideration. 

B.  Secondary service connection for
right eye disability

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran has satisfied the first element of a well-
grounded claim.  The medical evidence shows that he has 
several right eye disorders.  The essence of the veteran's 
argument is that his service-connected lichen planus caused 
or aggravated his right eye disability.  He was previously 
granted secondary service connection for left eye 
infiltrative conjunctivitis for that reason.  At the time the 
RO granted service connection for the left eye in a May 1972 
rating decision, the recent VA eye examination had only shown 
evidence of left eye involvement.  However, the veteran has 
submitted VA and private medical evidence showing that he did 
develop right eye infiltrates shortly after the date the VA 
examination was conducted in 1972.  He continued to receive 
treatment for both eyes through at least 1974.  It was noted 
in these records that his conjunctivitis was directly related 
to lichen planus.   

Therefore, the medical evidence establishes a plausible 
relationship between the service-connected lichen planus and 
the right eye disorder that the veteran had in the 1970s.  
The pertinent question, then, is whether he currently has 
disability attributable to the right eye disorder shown in 
the 1970s.  The RO denied this claim, finding that the only 
eye disorder shown by the evidence is diabetic retinopathy, 
which is not a residual of lichen planus.  However, the 
recent VA treatment records have also shown a finding of 
corneal scars secondary to lichen planus.  There is 
insufficient evidence to determine whether the corneal scars 
result in any visual disability, but, assuming the 
credibility of this evidence, such a finding is enough to 
create the plausibility of a valid claim.  However, the Board 
concludes that this is not the type of well-grounded claim 
that is meritorious on its own, but rather one that may be 
capable of substantiation with further development of the 
medical evidence on remand.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990) (a well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation).

The veteran having presented a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. §§ 5103 and 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The Board concludes that VA 
has not satisfied its duty to assist the veteran in the 
development of his right eye claim.  The record does not 
contain sufficient evidence to decide his claim fairly.  
Accordingly, further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§§ 5103 and 5107(a), and the claim is REMANDED for the 
development discussed below. 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for left (major hand) limitation of motion of the thumb with 
degenerative joint disease is denied.

Entitlement to a disability rating in excess of 10 percent 
for lichen planus, general, is denied.

The veteran's claim for service connection for a right eye 
disability as secondary to service-connected lichen planus is 
well grounded, and, to that extent only, the appeal is 
granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim for secondary service 
connection for a right eye disability and an increased rating 
for his left eye disability.  

It is necessary to provide the veteran an additional VA eye 
examination because the Board does not have sufficient 
evidence upon which to decide these claims.  The current 
medical evidence shows that the veteran has diabetic 
retinopathy and has undergone laser eye surgery for 
cataracts.  He also recently had retinal hemorrhage.  As 
discussed above, the medical evidence shows that he currently 
has corneal scars in both eyes secondary to lichen planus.  

First, with respect to the claim for secondary service 
connection, it is unclear whether the veteran has any visual 
or eye disability attributable to the corneal scars in the 
right eye resulting from lichen planus.  It may be that these 
scars are merely incidental findings, and a medical opinion 
is needed as to this issue.

Second, with respect to the claim for an increased rating, it 
is also unclear whether the veteran currently has any visual 
or eye disability resulting from the service-connected 
conjunctivitis of the left eye.  Diagnostic Code 6018, under 
which he is evaluated for this condition, indicates that 
residuals of conjunctivitis, if any, can be assigned a 
disability rating.  Since the veteran's current nonservice-
connected eye conditions may be contributing to the visual 
impairment that he is experiencing, it is essential that an 
attempt be made to separate the effects of his service-
connected residuals of left eye conjunctivitis from his other 
eye disorders so that the appropriate disability rating may 
be assigned.  Therefore, in order to assure that VA's 
statutory obligation to assist the veteran is fulfilled, 
another examination is required.

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Schedule the veteran for a VA 
examination to evaluate his eye 
disorder(s).  It is very important that 
the examiner be provided an opportunity 
to review the claims folder and a copy of 
this remand prior to the examination.  
The examiner should indicate in the 
report that the claims file was reviewed.  
The examiner must provide a complete 
rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
nature, etiology, and severity of the 
veteran's current eye disorders.  After 
review of the claims file, including the 
prior VA examination reports and 
treatment records, the examiner should 
render the following medical opinions: 

(a) which of the veteran's 
symptomatology and/or visual 
impairment is attributable to the 
service-connected residuals of left 
eye infiltrative conjunctivitis as 
opposed to the nonservice-connected 
eye conditions (i.e., diabetic 
retinopathy, cataracts, etc.).  If it 
is impossible to distinguish the 
symptomatology and/or visual 
impairment due to the nonservice-
connected conditions, the examiner 
should so indicate.

(b) does the veteran currently have any 
symptomatology and/or visual 
impairment that is proximately due to 
or the result of the prior 
conjunctivitis of the right eye from 
lichen planus, to include the corneal 
scars resulting from that disorder.

(c) are any of the veteran's current 
nonservice-connected eye disorders 
(i.e., diabetic rentinopathy, 
cataracts, etc.) aggravated by the 
prior conjunctivitis of the right eye 
from lichen planus, to include the 
corneal scars resulting from that 
disorder, and, if so, to what degree.

2.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

3.  Thereafter, readjudicate the 
veteran's claims for an increased rating 
for residuals of left eye infiltrative 
conjunctivitis and for service connection 
for a right eye disability as secondary 
to service-connected lichen planus, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



